Citation Nr: 9900252	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
degenerative disc disease, lumbar spine with radicular 
symptoms.

2.  Entitlement to an increased evaluation for a degenerative 
joint disease lumbar spine with radicular symptoms, currently 
rated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1943 to January 1946, 
and from May 1962 to January 1990.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The rating decision reduced the veterans disability rating 
for his service connected low back disability from 40 percent 
to 20 percent disabling effective July 1996.  

The issues of entitlement to an increased rating for 
degenerative joint disease of the lumbar spine with radicular 
symptoms, and entitlement to a total rating based on 
individual unemployability will be discussed in the remand 
portion of this decision.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the symptomatology from his 
service-connected degenerative joint disease of the lumbar 
spine with radicular symptoms is of sufficient severity to 
warrant restoration of the 40 percent disability rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the evidence is in favor of the restoration of a 40 percent 
disability rating for degenerative joint disease of the 
lumbar spine with radicular symptoms.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.  

2.  A rating decision in May 1996 reduced the veterans 
disability evaluation for degenerative disc disease of the 
lumbar spine with radicular symptoms from 40 percent to 20 
percent.

3.  Improvement in the veterans service-connected 
degenerative joint disease of the lumbar spine with radicular 
symptoms was not demonstrated at the time of the May 1996 
rating decision reducing the evaluation for that disability.



CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability 
evaluation for degenerative joint disease of the lumbar spine 
with radicular symptoms have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344(c), 4.71a, 
Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans service medical records show a diagnosis of 
degenerative changes in the lumbar spine. 

In a September 1990 rating decision, the RO granted service 
connection for degenerative arthritis, lumbosacral spine and 
assigned a 10 percent evaluation rating.

During a March 1995 VA orthopedic examination, the veteran 
complained of increasing symptoms since his retirement from 
military service.  His symptoms were located over the lumbar 
spine and radiated into the both lower extremities.  Lifting 
more than a telephone book, sitting for more than 90 minutes 
or lying down aggravated his symptoms.  He reported that his 
symptoms were accompanied by paresthesia in the sciatic 
distribution down each leg with the right more severely 
affected than the left.  He rated his symptoms as a six to 
seven on a scale of ten.

On physical examination, the veteran was nontender to 
palpation over the spinous processes in the lumbosacral 
region.  Straight leg raising on the right was positive at 0-
45 degrees with radicular symptoms.  Straight leg raising on 
the left was negative for radicular symptoms at 0-60 degrees 
but revealed tight hamstrings.  The veteran was able to 
balance on each leg, but complained that it made his right 
leg hurt.  

The veteran had not atrophy in the lower extremities.  His 
range of motion in the lumbar spine was as follows: forward 
flexion was to 70 degrees, backward extension was to 20 
degrees, lateral rotation was to 35 degrees, and lateral 
flexion was to 40 degrees.  

The right patellar reflex was 2+, the left was 3+.  His 
Achilles reflexes were 1+ bilaterally.  A sensory examination 
revealed no abnormalities.  He could heel and toe walk 
normally.  The diagnoses included degenerative joint disease 
of the lumbosacral spine with discomfort, paresthesias, 
limited range of motion, loss of activities, and positive 
straight leg raising on the right.

In an April 1995 rating decision, the RO increased the 
assigned disability to 40 percent disabling effective in 
September 1994.  It was noted in the rating decision that the 
increase was based on findings on the March 1995 examination, 
which were interpreted as showing severe, recurrent attacks 
of radicular symptoms with intermittent relief.

During a July 1995 VA examination, the veteran reported pain 
in his lower back that radiated down his hips, thighs, and 
heels bilaterally.  On examination, the veterans carriage, 
posture, and gait were normal.  The thoracolumbosacral spine 
appeared to be in the midline.  Forward bending was to 84 
degrees, lateral bending on the left was to 25 degrees and 
the right was to 30 degrees.  Straight leg raising was 
negative bilaterally.  There was no tenderness or spasms 
noted.  There was equal muscle bulk, tone, and strength in 
the upper and lower extremities.  Deep tendon reflexes, 
including knee and ankle jerks were 1+ throughout.  The 
diagnosis was chronic low back pain, degenerative disc 
disease L4-5, with canal stenosis, spondylolisthesis, limited 
motion, radicular symptoms to both legs.  

In a January 1996 rating decision the RO proposed to reduce 
the 40 percent disability rating to 20 percent.  

In a statement dated in February 1996, Dr. Roger Sobel, M.D., 
noted that the veteran was experiencing low back pain with 
radiation, numbness, and tingling to both lower extremities.  
These symptoms were exacerbated by forward bending and any 
lifting.  He had difficulty getting out of a chair or bed.  
His discomfort was constant, but was exacerbated by these 
activities.

On examination, it was reported that the veteran experienced 
increased discomfort with right, straight leg raises above 60 
degrees and with full extension of either hip beyond a 15 
degree level of hip flexion.  The impressions included, 
degenerative lumbar spondylosis with degenerative 
spondylolisthesis L-4 upon L-5, and secondary spinal 
stenosis.  Dr. Sobel recommended that the veteran avoid 
activities that would put increased stress upon his back, 
i.e. standing in a forward flexed position for any period of 
time, sitting for extended periods without changing position, 
any lifting, bending twisting or kneeling.  He further 
commented that he could think of no employment for the 
veteran and from a practical standpoint the veteran was 
indeed unemployable.

The veteran was accorded a personal hearing in March 1996.  
At that time, he provided testimony regarding the issue of 
proposed reduction for a low back disorder.  The veteran 
testified to continued limitations of sitting no more than 30 
minutes, walking no more than 50 feet, standing no more than 
15 minutes, and lifting no more than one-half gallon. 

The proposed reduction was carried out in the May 1996 rating 
decision, effective August 1, 1996.

In a May 1996 addendum to his previous statement, Dr. Sobel 
noted that the veteran was seen for a follow-up visit, 
however his status had not changed significantly since the 
February 1996 examination.  He added that the veterans deep 
tendon reflexes were 1+, bilaterally.  His patella tendon and 
Achilles reflex were not elicitable bilaterally.  Range of 
motion studies attached to the report, show that the veteran 
had 51 degrees of lumbar flexion, seven degrees of lumbar 
extension, 16 degrees of right lateral lumbar flexion, and 13 
degrees of left lateral flexion.  It was estimated that the 
veteran had a nine- percent impairment due specifically to 
the loss of motion.


Analysis

Initially, the Board notes that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a plausible claim, one which is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board 
also is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The provisions of 38 C.F.R. § 3.344, provide criteria to be 
considered in the case of a rating reduction.  The veterans 
40 percent rating had been in effect from September 23, 1994 
to August 1, 1996.  Since the 40 percent disability 
evaluation for degenerative disc disease with radicular 
symptoms had not been in effect for 5 years or more, the 
provisions of 38 C.F.R. § 3.344(a) & (b), regarding 
stabilization of disability evaluations are not applicable.  
The provisions of 38 C.F.R. § 3.344(c) provide that 
reexaminations disclosing improvement, physical or mental, in 
disabilities that have not become stable, will warrant 
reduction in rating.

At the time of the rating reduction, the veterans low back 
disability was evaluated under the provisions of 38 C.F.R. § 
4.71a; Diagnostic Codes 5010 (1998), pertaining to traumatic 
arthritis, and Diagnostic Code 5293, pertaining to the 
evaluation of intervertebral disc syndrome. 

Traumatic arthritis is evaluated as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis is in 
turn rated on the basis of limitation of motion, under the 
diagnostic code for the affected joint. 

Diagnostic code 5292 provides that a 20 percent evaluation 
when there is moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Diagnostic Code 5293 provides for a 20 percent evaluation 
where there is moderate intervertebral disc syndrome with 
recurrent attacks.  A 40 percent evaluation is provided where 
there is severe intervertebral disc syndrome with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted where there is pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the sit of the diseased disc, and little 
intermittent relief.

Diagnostic code 5295, pertaining to lumbosacral strain, 
provides a 20 percent evaluation where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 38 
C.F.R. §§ 4.2, 4.41 (1997).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veterans ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The 40 percent disability evaluation was initially granted by 
the RO on the basis of its finding that the veteran had 
severe recurring attacks of radicular symptoms with 
intermittent relief.

The findings on the July 1995 VA examination arguably show 
some improvement over findings reported on the March 1995 
examination.  In July 1995, the veteran reportedly had an 
increased range of lumbar flexion, and negative straight leg 
raising.  However, the veteran was still reported to have 
chronic low back pain, limited motion, and to experience 
radicular symptoms to both legs.  

Some of the findings reported on the July 1995 examination 
were actually worse than those reported on the March 1995 
examination.  For instance, the ranges of lateral motion 
reported on the July 1995 examination suggest some loss of 
motion, when compared to those reported on the March 1995 
examination.  The veterans patellar reflexes had declined 
from the levels reported on the March 1995 examination.

Dr. Sobels January 1996 examination report casts doubt on 
whether there was any improvement in the veterans disability 
subsequent to the March 1995 examination.  Dr. Sobel reported 
that straight leg raising was positive as in March 1995.  He 
also reported that the veteran experienced continuous low 
back pain with radiation, numbness, and tingling to both 
lower extremities exacerbated by forward bending and any 
lifting activity.  The Board concludes that the evidence of 
record at the time of the rating reduction did not show 
improvement in the veterans condition.  Accordingly, the 40 
percent evaluation is restored.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.344 (c).


ORDER

The 40 percent disability evaluation for degenerative joint 
disease of the lumbar spine with radicular symptoms is 
restored.


REMAND

In a July 1998 rating decision, the RO continued its 20 
percent evaluation, finding that the next higher evaluation, 
40 percent disabling, was not warranted absent a showing of 
severe intervertebral disc syndrome with only intermittent 
relief from recurring attacks.

The July 1998 rating decision relied upon the report of a 
September 1997 VA examination.  However, the report of that 
examination does not contain any  neurologic findings and 
does not comment on the extent of the veterans neuropathy.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received for the 
conditions at issue in this appeal.  The 
RO should then take all necessary steps 
to obtain any of those records not 
currently a part of the claims file and 
associate them with that folder.

2.  The veteran should be afforded VA 
neurologic and orthopedic examinations, 
in order to determine the severity of his 
service connected low back disability. 
All suggested studies should be 
performed.  The claims folder should be 
reviewed prior to completing the 
examinations.  The examination reports 
should include a thorough description of 
the veterans symptoms, clinical 
findings, and associated functional 
impairment.  All findings should be 
recorded in detail, including any 
indications of neurological or orthopedic 
impairment.  

Additionally, each examiner should 
address the following:

To what extent does the service-connected 
low back disability causes weakened 
movement, excess fatigability, and 
incoordination?

To what extent is pain visibly manifested 
on movement and what is the extent and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service- 
connected disability; and the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected disability?

Each examiner should also comment on 
whether there are other objective 
indications of pain and its extent.

Each examiner should carefully elicit all 
of the veterans subjective complaints 
concerning his low back disorder and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veterans subjective 
complaints and the level of each 
complaint, including pain.  The 
examiners are also requested to express 
an opinion as to the extent to which the 
veterans back disability would limit his 
ability to engage in employment.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If any benefit on appeal remains 
denied, the RO should issue a 
supplemental statement of the case 
concerning the issues of entitlement to 
an increased evaluation for degenerative 
joint disease of the lumbar spine with 
radicular symptoms, and a total rating 
based on individual unemployability due 
to service connected disabilities.   

If the veterans claim remains in a denied status, he and his 
representative should be provided with a supplemental 
statement of the case, which should include any additional 
pertinent law and regulations and a full discussion of action 
taken on the veterans claim. The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted. No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board by the United States Court of Veterans Appeals (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner. See The Veterans 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1997) (Historical and Statutory Notes). In addition, 
VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
